 



Exhibit 10.23

     
 
 
  LIN TV Corp
Notice of Grant of Stock Options
and Option Agreement
  ID: 05-0501252
Four Richmond Square
Providence RI 02906
 
   
 

             
Name
  Option Number:        
 
           
Address
  Plan:   02DP    
 
  ID:        
 
           
 
           
 

Effective                     , you have been granted a(n) Non-Qualified Stock
Option to buy                       shares of LIN TV Corp (the Company) stock at
$x.xxxx per share.
The total option price of the shares granted is $xx,xxx.xx.
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
xx,xxx
  On Vest Date   mm/dd/yyyy   mm/ddyyyy
xx,xxx
  On Vest Date   mm/dd/yyyy   mm/ddyyyy
xx,xxx
  On Vest Date   mm/dd/yyyy   mm/ddyyyy
xx,xxx
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy

 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the 2002 LIN TV Corp. Non-Employee Director Stock Plan as amended and this
Option Agreement.
 

     
 
         
LIN TV Corp
  Date
 
         
Name
  Date

         
 
  Date:   1/4/2007
 
  Time:   11:03:36AM

 